Citation Nr: 1545340	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

1.  Entitlement to an initial compensable rating and an increased rating in excess of 30 percent since May 17, 2011, for acne vulgaris.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  The Veterans Law Judge that presided over the hearing is no longer employed at the Board.  The Veteran was offered an opportunity to be afforded a new hearing but indicated in an August 2015 statement that he did not wish to appear for a new hearing.  

This matter was previously before the Board in April 2011 and January 2014, at which times it was remanded for further development.  

Pertaining to the Veteran's claim for an increased rating for acne vulgaris, in a March 2015 rating decision, the RO granted a 30 percent rating, effective May 17, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).  In the present case, the Veteran has been granted the maximum rating available for acne vulgaris since May 17, 2011.  However, the Board will consider whether the Veteran is entitled to a separate rating under a different diagnostic code or on an extraschedular basis for that time period.  The Veteran's noncompensable rating prior to May 17, 2011, is still on appeal as well.  

The issues of an increased rating for bilateral hearing loss and service connection for posttraumatic stress disorder (PTSD) have been raised by the record in statements dated September 2015 and June 2015 respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the Veteran's acne vulgaris was characterized as deep acne with pus-filled cysts but affected less than 40 percent of his face and neck prior to May 17, 2011.  

2.  Since May 17, 2011, the Veteran's acne vulgaris has been rated at a maximum 30 percent under the rating schedule, and no extraschedular considerations apply.  

3.  Since March 20, 2015, the Veteran's acne vulgaris has resulted in scarring on the face, head, and neck that includes surface contour depressed on palpation but no other characteristic of disfigurement.  


CONCLUSION OF LAW

1.  Prior to May 17, 2011, the criteria for an initial rating of 10 percent but no higher for acne vulgaris have been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, Diagnostic Code 7828 (2015).  

2.  Since May 17, 2011, the criteria for an increased rating in excess of 30 percent for acne vulgaris have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, Diagnostic Code 7828 (2015).  

3.  Since March 20, 2015, the criteria for a separate 10 percent rating for scars of the head, neck, and face related to the Veteran's acne vulgaris have been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, Diagnostic Code 7800 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, sent prior to the April 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the April 2009 rating decision granted service connection for acne vulgaris and assigned an initial noncompensable rating, effective August 15, 2006.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for acne vulgaris was granted and an initial rating assigned in the April 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2009, May 2011, and March 2015 in conjunction with the claim on appeal.  He has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected acne vulgaris as they include interviews with the Veteran, reviews of the record, and full examinations, addressing relevant rating criteria.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, the Board previously remanded this case for additional development in April 2011 and January 2014.  In the April 2011 remand, the Board directed the AOJ to retrieve VA treatment records since 2006 and request that the Veteran submit any relevant private treatment records.  Thereafter, the Veteran was to be afforded a VA examination with respect to his acne vulgaris, to include color photographs of his skin.  Finally, the Veteran's claim was to be readjudicated in a supplemental statement of the case.  The Board finds that VA treatment records were associated with the claims file.  The Veteran was sent a letter requesting information related to private treatment records in April 2011; no response was received.  As noted above the Veteran underwent a VA examination in May 2011.  The Veteran's claim was readjudicated in a March 2012 supplemental statement of the case.  

In the January 2014 remand, the Board found that the prior remand had not been complied with, as no photographs were included with the May 2011 VA examination.  Thus, the Board directed that the Veteran be afforded a new VA examination of his skin.  This was accomplished in a March 2015 VA examination.  The Veteran's claim was readjudicated in a March 2015 supplemental statement of the case.  

The Board finds that the AOJ has substantially complied with the remand directives with regard to the claim decided herein, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's acne vulgaris has been assigned a disability rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828.  Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  DC 7828 also allows for rating acne as a disfigurement of the head, face or neck or scars, depending upon the predominant disability.  

The Veteran's acne vulgaris was assigned a noncompensable rating prior to May 17, 2011 and a 30 percent rating since that time.  

Prior to May 17, 2011, a VA treatment records in July 2006 noted the Veteran had chloracne of the face, neck, and back that was mild in severity.  A skin examination at that time was normal with no rashes or lesions noted.  In January 2007, the Veteran was noted to have a lesion on his right cheek lateral and inferior to his eye.  He noted recurrent infected sebaceous cysts in the past.  In VA treatment records dated October 2007, the Veteran was noted to have a sebaceous cyst on his right shoulder.  Three small epidermal cysts were also noted.  In June 2008, the Veteran had a skin cyst removed from his right shoulder.  No lesions were noted at that time.  

The April 2009 VA examiner noted the Veteran's reports of small pimple-type lesions on his face near the outside of his eyes.  The Veteran reported that he would get a flare-up of a larger pustule in this area from time to time.  He further reported little bumps behind his ears and larger cystic type lesions on his back, which have gotten worse over the years.  The Veteran reported no scarring or disfigurement from this condition.  He further noted no frequent skin loss or functional impairment from scars.  

On examination, the VA examiner noted no facial scars or disfigurement.  The Veteran was found to have an area three centimeters wide and eight centimeters long lateral to his right eye with scattered white pustular lesions, measuring approximately two to three millimeters in diameter.  Laterally to the left eye, the Veteran was noted to have an area measuring three by four centimeters with scattered white pustular lesions about two to three millimeters in diameter.  The examiner noted two millimeter lesions behind the Veteran's ears.  The examiner noted that most of the Veteran's back was covered with white pustular lesions averaging two to three millimeters in diameter.  The examiner noted a cystic type lesion on the Veteran's back as well.  Furthermore, the Veteran had a scar to his lower back, measuring two by three by 0.5 centimeters.  A scar on his right upper back measured one by two centimeters.  The examiner noted that both scars were well-healed, nontender, and nonadhering.  

The VA examiner noted that percentage of exposed area on the face affected would be less than ten percent and less than 5 percent of the total body.  He noted that the ears would be less than five percent of the total body.  Finally, the examiner noted that the about 50 percent of the Veteran's back was affected, approximately 20 percent of the total body.  The examiner also noted that the acne lesions were superficial.  

Private treatment records dated April 2009 noted a history of skin cyst acne and facial lesions.  The Veteran reported several deep cysts on his back and buttocks.  On examination, the private physician noted numerous open comedones on the cheeks and lateral neck, as well as milia-like lesions on the cheeks bilaterally.  The Veteran was noted to have a few scattered cysts and inflamed follicles on his back.  

In VA treatment records dated February 2009, the Veteran was noted to have skin problems around his eyes and ears with nodules and red skin.  In December 2009, the Veteran was noted to have severe large cysts on his back as well as an acne-like condition.  In February 2009, the Veteran reported a history of epidermal cysts.  He was found to have a 1.5 centimeter cyst on his back over the right scapula.  An old scar on the back from an inclusion cyst was noted.  He further had numerous blackheads and small pustular acne on his back.  

During the October 2010 Board hearing, the Veteran testified to having deep scarring, cysts, and pustular nodules on his back, around his eyes, and behind his ears.  He also noted a large depression on his back the size of a golf ball.  In November 2010, the Veteran reported he had a cyst on his back burst five or six years prior.  In a May 2011 statement, the Veteran reported several cysts with tumors and disfiguration on his back.  

The Board concludes that the preponderance of the evidence prior to May 17, 2011 shows that the Veteran had acne, manifested by pus-filled cysts on his back, warranting an initial disability rating of 10 percent.  In this regard, while the Veteran's acne was not characterized as deep at that time and no deep inflamed nodules were noted, resolving doubt in the Veteran's favor, the notations of pustules and pus-filled lesions signifies deep acne.  Thus, a 10 percent rating is warranted.  

The Board notes that the evidence of record prior to May 17, 2011 does not indicate that the Veteran had deep acne affecting 40 percent or more of his face and neck, warranting a 30 percent rating.  In this regard, the April 2009 VA examiner noted only 10 percent of the Veteran's face and 10 percent of his neck was affected by his acne vulgaris.  Thus, a 30 percent rating prior to May 17, 2011 is not warranted.  

Since May 17, 2011, the Veteran's service-connected acne vulgaris has been assigned a 30 percent disability rating, the maximum rating allowed under DC 7828.  The Board has considered whether the Veteran's acne vulgaris warrants a rating under any other diagnostic code.  In this regard, as discussed below, the Veteran has been assigned a separate rating for scars associated with his acne vulgaris.  However, the Board finds that no other diagnostic code is applicable in the present case.  

With respect to scars associated with the Veteran's acne vulgaris, the RO assigned a separate noncompensable rating under DC 7801, effective March 20, 2015.  Under DC 7800, disfigurement of the head, face or neck may be based, in part, upon the following eight specified characteristics of disfigurement: (1) a scar five or more inches (13 or more centimeters) in length; (2) a scar of at least one-fourth of an inch (0.6 centimeters) wide at its widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and/or (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).  

A 10 percent evaluation is warranted where there is evidence of one characteristic of disfigurement of the head, face, or neck.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature of a paired set of features (i.e., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips or, in the alternative, two or three of the aforementioned characteristics of disfigurement.  

DC 7801 provides the rating criteria for scars not of the head, face, or neck that are deep and nonlinear, providing a 10 percent rating for areas of at least six square inches.  DC 7802 provides the criteria for scars not of the head, face, or neck that are superficial and nonlinear, again providing a compensable rating for areas of 144 square inches or greater.  Finally, DC 7804 provides for unstable or painful scars.  

The Board finds that a noncompensable rating for scars associated with the Veteran's acne vulgaris is warranted prior to May 17, 2011.  In this regard, the April 2009 VA examiner noted no facial scars and two scars on the Veteran's back, measuring less than 39 square centimeters that were well-healed, non-tender and nonadhering. The other evidence of record during that time period is absent of any scars.  Thus, a noncompensable rating for scars is warranted prior to May 17, 2011.  

The May 2011 VA examination noted an area of skin depression on the Veteran's mid back measuring two by 3 by 0.5 centimeters.  The examiner noted it had no adherence.  No other scars were noted at that time.  

The March 2015 VA examiner noted a scar on the Veteran's back related to his acne vulgaris.  This scar was found to be not painful, stable, with no frequent loss of covering of skin over the scar.  The examiner noted that the total area affected was 3.4 square centimeters.  The scar was described as non-linear and superficial.  A noncompensable rating is warranted under DCs 7801, 7802, and 7804.  

The March 2015 VA examiner also noted two scars on the Veteran's neck.  These scars measured 1.6 by 0.4 centimeters and 1.0 by 0.2 centimeters respectively.  The examiner noted surface contour depressed on palpation for one of the scars as well as abnormal pigmentation or texture.  The total area of the abnormal pigmentation was 0.84 square centimeters.  

The Board finds that the Veteran's neck scars show one characteristic of disfigurement, namely surface contour of scar elevated or depressed on palpation.  Thus, from March 20, 2015, a separate 10 percent rating is warranted for the Veteran's scar under DC 7800.  

The Board finds that the evidence of record does not show any additional symptomatology requiring any other separate or higher rating under any other Diagnostic Code.  

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected acne vulgaris.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout each staged period; therefore, assigning further staged ratings for such disability are not warranted.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected acne vulgaris with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability was rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his acne vulgaris, to include pustules, cysts and scars, as well as the impact such has on his overall health.  There are no additional symptoms that are not addressed by the rating schedule.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected acne vulgaris.  In this regard, the March 2015 VA examiner noted no functional imapct on the Veteran's ability to work from the Veteran's acne vulgaris and associated scars.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

In conclusion, the Board finds that the evidence of record supports the assignment of a 10 percent rating, but no higher, prior to May 17, 2011 and a 30 percent rating since May 17, 2011 for the Veteran's acne vulgaris, in addition to a separate 10 percent rating for associated scars from March 20, 2015.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   The Board has favorably applied the benefit-of-the doubt doctrine in awarding an initial 10 percent rating prior to May 17, 2011 for acne vulgaris and a separate 10 percent rating for the Veteran's scar but finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent or any additional separate ratings since May 17, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial rating of 10 percent but no higher for acne vulgaris prior to May 17, 2011 is granted.  

An increased rating in excess of 30 percent for acne vulgaris since May 17, 2011 is denied.  

A separate 10 percent rating for scars related to acne vulgaris since March 20, 2015 is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


